Citation Nr: 0833050	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  05-16 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for degenerative disc 
disease.

2.	Entitlement to service connation for bilateral pes 
planus.

3.	Entitlement to service connection for bilateral hearing 
loss.

4.	Entitlement to service connection for bilateral tinnitus


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
April 1972 and evidently had service in the United States 
Army Reserve (USAR) from 1981 to 1998 or later.

This matter comes to the Board of Veterans' Appeals ((Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In November 2005, the veteran 
testified during a hearing conducted by a RO hearing officer 
and, in October 2007, the veteran testified during a hearing 
before the undersigned.  Both hearings were conducted via 
video conference and transcripts of the hearings are of 
record.

The August 2003 rating decision also denied the veteran's 
claim from service connection for a dental disorder.  In his 
September 2003 notice of disagreement, the veteran said he 
would "wait" for the RO to reconsider his claim after his 
service medical records were received.  However, to date, 
there is no indication that this claim was reconsidered after 
the veteran's service treatment records were added to the 
record.  The matter is referred to the RO for further action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for bilateral pes 
planus, hearing loss and tinnitus, and degenerative disc 
disease.  

The veteran evidently had a lengthy period of USAR service 
starting in 1981.  
However, there is no indication that effort was made to 
contact his Reserve unit to obtain his dates of active and 
inactive duty for training (ADUTRA and INADUTRA.  Although a 
July 2003 RO record suggests that his active duty service 
medical records were lost, they were obtained and are in the 
claims file.  Further, the August 2003 rating decision 
indicates that, in 2002, repeated requests were made for his 
dates of Reserve service, however those requests were for the 
veteran's service medical records and not for his dates of 
Reserve service.  

Here, it does not appear that any effort was made to verify 
the specific dates of the appellant's periods of INADUTRA and 
ADUTRA by contacting the Commandant of the USAR in 
Pennsylvania or the veteran's specific USAR unit.  The Board 
believes this must be done prior to consideration of his 
claims.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  See 38 
U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.6, 3.303, 3.304 (2007).

The term "active duty" is defined in 38 U.S.C.A. § 101(21) to 
include "full-time duty in the Armed Forces, other than 
active duty for training."  Further, "active duty for 
training" includes full-time duty performed by Reservists for 
training purposes. 38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c).  Annual training is an example of active 
duty for training, while weekend drills are inactive duty 
training. As noted above, the veteran had active duty from 
1970 to 1972 and evidently had multiple periods of active 
duty for training and inactive duty for training after 
1981and until approximately 1998 or later.

The veteran has claimed he was exposed to acoustic trauma 
during active duty, and that his other claimed disorders were 
aggravated during his Reserve service.  In support of his 
assertion, he points to a January 2004 signed statement from 
his treating physician, Dr. G.L.K., M.D., who said he treated 
the veteran for back pain since 1994, noted the absence of a 
specific traumatic back injury during military service, and 
opined that the veteran's back disorder was incurred because 
of or aggravated by his duties as a soldier, including as a 
Reservist.  Dr. K. said he was "sure that [the veteran's] 
disc disease and resultant pain was aggravated and/or 
reactivated by his duties as a soldier in Vietnam as well as 
his heavy truck driving duties as a [R]eservist" and that 
the veteran continued to have the same diagnosis as that made 
in 1995.  Dr. G.L.K. further opined that the veteran's 
hearing loss and tinnitus were caused by heavy acoustic 
trauma during active duty in Vietnam and as a Reservist and 
that the years of marching, physical training and other 
duties caused significant pain and aggravated his pes planus.  
Dr. K. said that the veteran's pes planus was aggravated 
during Reserve service. 

When the veteran was examined for separation from active 
service in April 1972, none of the claimed disorders was 
noted.  When examined for enlistment into the USAR in May 
1981, he was noted to have mild asymptomatic pes planus and 
bilateral defective hearing at 4000 hertz.  See 38 C.F.R. 
§ 3.385 (2007).    

However, the Board notes that a veteran is presumed in sound 
condition except for defects noted when examined and accepted 
for service.  Clear and unmistakable evidence that the 
disability existed prior to service and was not aggravated by 
service will rebut the presumption of soundness.  38 U.S.C.A. 
§ 1111 (West 2002); VAOPGCPREC 3-2003.  A pre-existing 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2007).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

In March 2007, a VA audiologist opined that it was less 
likely as not that the veteran's hearing loss and/or tinnitus 
was incurred by military service, and instead through his 
civilian occupational and recreational noise exposure between 
1972 and 1981.  In April 2007, a VA examiner reviewed the 
veteran's medical records, noted a May 1995 service treatment 
record regarding complaints of back pain since 1994, and 
opined that it was not as likely as not that the veteran's 
back problems described as chronic in May 1995 were related 
to service.  Also in April 2007, a VA podiatrist opined that 
the veteran's pes planus was at least as likely as not, not 
service-connected. 

However, the RO has not determined whether there is clear and 
unmistakable evidence that any currently diagnosed bilateral 
hearing loss and pes planus preexisted the appellant's entry 
into USAR service in May 1981 and was not aggravated by 
service.  

As well, during his October 2007 Board hearing, the veteran 
testified that his new treating physician was Dr. John 
Callahan, in Pittston, Pennsylvania.  Records from this 
physician may be relevant to the issues on appeal and efforts 
should be made by the RO/AMC to obtain them. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
in writing and request that he provide 
specific information regarding the USAR 
unit(s) from which he retired or was 
discharged in 1998 or later.  Then, the 
RO/AMC should contact the United States 
Army Reserve Pennsylvania unit(s) 
identified by the veteran (if any), the 
service departments, and any other 
appropriate state and federal office 
(including the Commandant of the USAR in 
Pennsylvania), and request the specific 
dates (not earned retirement points) for 
all the appellant's periods of ADUTRA and 
INADUTRA for the period from 1981 to 
approximately 2000, and any additional 
service medical records on file.  The 
RO/AMC should specifically request this 
information from: the Department of the 
Army, Headquarters, 378th Supply and 
Service Battalion, Sgt. Marlin L. Gahres 
Memorial USAR Center, Fort Indiantown Gap, 
PA, 17003-5016.  A copy of the written 
requests and all responses should be 
placed in the claims file.

2.  The veteran should be requested to 
provide the necessary written 
authorization to enable the RO/AMC to 
request all medical records regarding his 
treatment from Dr. John Callahan in 
Pittston, Pennsylvania.  If any records 
are unavailable, a note to that effect 
should be placed in the claims file and 
the veteran and his representative so 
advised in writing.

3.  The veteran should be scheduled for 
appropriate VA examinations, e.g., 
audiology and ear, nose, and throat (ENT) 
to determine the etiology of any bilateral 
hearing loss and tinnitus found to be 
present.  A complete history of any post 
service noise exposure should be obtained 
from the veteran.  Prior to the 
examination, the examiner(s) should review 
the claims folder, including the 
appellant's service medical records, 
including the April 1972 separation and 
May 1981 enlistment examination reports.  
All indicated tests and studies should be 
performed and all clinical findings 
reported in detail.  The examining 
physician is requested to address the 
following matters:

a) Does the appellant currently have a 
disorder manifested by bilateral 
hearing loss and tinnitus?

b) Taking into consideration the 
evidence incorporated in the service 
medical records (including the April 
1972 separation examination report and 
May 1981 enlistment examination report) 
when was the disability (or 
disabilities) started?

c) If any disability was incurred 
before 1970 (or May 1981), was there a 
permanent increase in disability, 
beyond the natural progress of the 
disorder, during the veteran's period 
of military duty, namely from 1970 to 
1972 or from 1981 to 2000?

d) If any diagnosed disability was 
incurred after 1970 (or May 1981), the 
examiner is requested to provide an 
opinion concerning the etiology of any 
bilateral hearing loss found to be 
present, to include whether it is at 
least as likely as not (i.e., to at 
least a 50- 50 degree of probability) 
that any currently diagnosed bilateral 
hearing loss was caused by military 
service, or whether such an etiology or 
relationship is unlikely (i.e., less 
than a 50-50 probability).

d) A rationale should be provided for 
all opinions rendered.  In rendering an 
opinion, the examiner is particularly 
requested to address the opinon 
rendered by Dr. G.L.K. in January 2004 
(to the effect that the veteran's 
hearing loss and tinnitus were caused 
by acoustic trauma during service in 
Vietnam and as a USAR member); and the 
VA audiologist in March 2007 (to the 
effect that it was less likely as not 
that hearing loss and/or tinnitus was 
incurred by military service but 
instead through his civilian occupation 
and recreational noise exposure between 
1972 and the first diagnosis of hearing 
loss in 1981).  The examination report 
should indicate if the examiner 
reviewed the veteran's medical records.

4.  The veteran should also be scheduled for 
appropriate VA examinations, e.g., 
orthopedic and podiatry, to determine the 
etiology of any degenerative disc disease 
and bilateral pes planus found to be 
present.  A complete history of the claimed 
disorders should be obtained from the 
veteran. Prior to the examination, the 
examiner(s) should review the claims folder, 
including the appellant's service medical 
records, including the April 1972 separation 
examination report and May 1981 enlistment 
examination report.  All indicated tests and 
studies should be performed and all clinical 
findings reported in detail.  The examining 
physician(s) is(are) requested to address 
the following matters:

a) Does the appellant currently have a 
disorder manifested by degenerative 
disc disease or bilateral pes planus?

b) Taking into consideration the 
evidence incorporated in the service 
medical records (including the April 
1972 separation examination report and 
May 1981 enlistment examination report) 
when was the disability (or 
disabilities) started?

c) If any disability was incurred 
before 1970 (or May 1981), was there a 
permanent increase in disability, 
beyond the natural progress of the 
disorder, during the veteran's period 
of military duty, namely from 1970 to 
1972, or from 1981 to 2000?

d) If any diagnosed disability was 
incurred after 1970 (or May 1981), the 
examiner is requested to provide an 
opinion concerning the etiology of any 
bilateral pes planus or degenerative 
disc disease found to be present, to 
include whether it is at least as 
likely as not (i.e., to at least a 50- 
50 degree of probability) that any 
currently diagnosed bilateral pes 
planus or degenerative disc disease was 
caused by military service, or whether 
such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  The examiner is 
specifically requested to comment on 
whether any currently diagnosed 
degenerative disc disease was caused by 
a traumatic injury during military 
service after May 1981. 

e) ) A rationale should be provided for 
all opinions rendered.  In rendering an 
opinion, the examiner is particularly 
requested to address the opinion 
rendered by Dr. G.L.K. in January 2004 
(to the effect that the veteran's disc 
disease was aggravated and/or 
reactivated by the veteran's military 
duties in Vietnam and heavy truck 
driving duties in the Reserve, and to 
the effect that the veteran's pes 
planus was aggravated during his 
Reserve service); and by the VA 
examiners in April 2007 (to the effect 
that it was not as likely as not that 
the veteran's back problems described 
as chronic on May 7, 1995 were related 
to military service; and to the effect 
that pes planus was at least as likely 
as not, not service-connected).  The 
examination report should indicate if 
the examiner (s) reviewed the veteran's 
medical records.

5.  Thereafter, the RO should readjudicate 
the veteran's claims for service connection 
for bilateral hearing loss, tinnitus, pes 
planus, and degenerative disc disease.  If 
the benefits sought on appeal remain denied, 
the veteran should be provided with a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


